                                          Case 5:19-cv-01928-LHK Document 54 Filed 11/18/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     DANIEL O. RUIZ,                                     Case No. 19-CV-01928-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DISMISSING FOUR
                                                                                             RELATED CASES WITHOUT
                                  14             v.                                          PREJUDICE
                                  15     RALPH DIAZ, et al.,
                                  16                    Defendants.

                                  17

                                  18          Plaintiff Daniel Ruiz (“Plaintiff Ruiz”), a California state prisoner proceeding pro se, filed

                                  19   a civil rights complaint under 42 U.S.C. § 1983 (“Ruiz Action”). See Dkt. No. 1. Multiple actions

                                  20   were filed in this District raising substantially the same issues, and were related to the Ruiz Action

                                  21   (“Related Actions”). See Dkt. Nos. 14, 31, 35. The Court subsequently dismissed the Related

                                  22   Actions with leave to amend. See Dkt. Nos. 41.

                                  23          Upon request, the Court granted plaintiffs in all of the Related Actions extensions of time

                                  24   to file an amended complaint. Dkt. Nos. 44, 51. The amended complaints were due September

                                  25   13, 2019 and September 19, 2019. See id. In four of the Related Actions, the plaintiffs neither

                                  26   filed an amended complaint by the deadline, nor sought an additional extension of time to amend.

                                  27   See generally, Dkt., Ruiz v. Diaz, 19-CV-01928-LHK; Hernandez v. Diaz, 19-CV-02135-LHK;

                                  28                                                     1
                                       Case No. 19-CV-01928-LHK
                                       ORDER DISMISSING FOUR RELATED CASES WITHOUT PREJUDICE
                                           Case 5:19-cv-01928-LHK Document 54 Filed 11/18/19 Page 2 of 2




                                   1   Lucero v. Diaz, 19-CV-02397-LHK; Phangdy v. Diaz, 19-CV-04318-LHK.

                                   2            Because the deadline has passed and the plaintiffs in these four Related Actions failed to

                                   3   comply with the Court’s order, the following actions are DISMISSED without prejudice:

                                   4               •   Ruiz v. Diaz, 19-CV-01928-LHK

                                   5               •   Hernandez v. Diaz, 19-CV-02135-LHK

                                   6               •   Lucero v. Diaz, 19-CV-02397-LHK

                                   7               •   Phangdy v. Diaz, 19-CV-04318-LHK

                                   8   For the four enumerated actions, the Clerk shall terminate all pending motions and shall close the

                                   9   files.

                                  10            This order does not affect the other Related Actions not listed here. The other Related

                                  11   Actions will be addressed in separate orders.

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   DATED: November 18, 2019
                                  14                                                   LUCY H. KOH
                                                                                       UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 19-CV-01928-LHK
                                       ORDER DISMISSING FOUR RELATED CASES WITHOUT PREJUDICE
